Citation Nr: 1719895	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-07 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or diabetes mellitus, Type II.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran completed twenty years of active duty service in the United States Army, serving from September 1972 to September 1992.  Among other wartime and peacetime service decorations, the Veteran was awarded the Bronze Star and Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Waco, Texas. 

The Veteran requested a hearing before the Board, but he withdrew that request in April 2010.  See April 2010 statement.  Through his representative, the Veteran submitted two Informal Hearing Briefs.  See IHPs January 2017 & March 2016. 

In May 2016, the Board remanded the case to the RO further evidentiary development.  The case has been returned to the Board for appellate review.

This appeal was reviewed and analyzed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition, there is a Virtual VA paperless file associated with the Veteran's claim(s).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence and content of these electronic records.

As noted in the prior May 2016 Remand, the issue of entitlement to service connection for diabetes mellitus, type II, has been raised by the record in an April 2010 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the issue of entitlement to Service Connection for Diabetes Mellitus, Type II, is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In an April 2010 VA Form 21-4138, the Veteran asserted that his sleep apnea is etiologically related to his diabetes mellitus.  Thus, the disposition of the claim may depend upon the outcome of the diabetes mellitus claim.  See Parker v. Brown, 7 Vet. App. 116   (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, the Board must defer appellate review of the sleep apnea claim pending adjudication of the claim for service connection for diabetes mellitus.  

The AOJ should send the Veteran the appropriate VCAA notice for service connection for diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any appropriate notification and/or development action(s), adjudicate the claim for service connection for diabetes mellitus, type II.  

2.  If the claim for service connection for diabetes mellitus, type II, is denied, notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  

Only if an appeal is completed as to the determination should the issue of entitlement to service connection for diabetes mellitus, type II, be forwarded to the Board for appellate consideration.

While the AOJ must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim for service connection for diabetes mellitus, if desired, as soon as possible to avoid unnecessary delay in appellate review of his current appeal of the denial of service connection for sleep apnea.

3.  Thereafter, readjudicate the Veteran's claim for service connection for sleep apnea in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

4.  If the claim for service connection for sleep apnea remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






